DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. EP 1920170205, filed on 05.11.19.
Status of Claims
Amendments to claims 1, 8 – 10 and 16 have been entered.
Claims 1 – 20 are currently pending.
Response to Remarks
 In view of amendments, the Examiner withdraws the claim interpretation and claim amendments.
Applicant has amended claims to state that the phase delayed copy of digital sequence signal is both different from and has very high level of auto-correlation with the digital sequence.  
In response, the Examiner does not see how the Trotta reference can be modified to meet the new limitation.  Based on further search and consideration, the Examiner has found a better combination of references that meet the scope of the amended claims.  
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4, 6 – 7, 10 – 13 and 15 are rejected under 35 U.S.C. 103 as being obvious over Jang (US 2021/0033701) having an effective file data of Jul. 10, 2019 in view of Brodzik (US 2011/0013716) and Delos (US 2019/0072657).
As to claims 1 and 10, Jang teaches a digitally modulated radar, DMR, transmitter module comprising: 
a sequence generator, configured to generate a repeating digital sequence signal based on a relatively low-frequency clock signal (Fig. 3 anyone of the Direct Digital Synthesizers (DDS).);
a mixer configured to combine the digital sequence signal with at least one phase-delayed copy of the digital sequence signal, to provide a combined signal (Fig. 3 item 370 shows a modulator/mixer that combines four DDS signals); and 
where the phase-delayed copy of the digital sequence signal is different from the digital sequence signal (Para. 45 “beam steering” implies that each of DDS 1 – 4 of item 370 each has a delay respective to one another.)
a modulator configured to modulate a relatively high-frequency carrier signal, in dependence on the combined signal, to provide a modulated signal (Fig. 3 shows an up-conversion mixer represented by a symbol showing an encircled x.).
Note that Applicant appears to use words such as modulators and mixers interchangeably.  For example, Applicant refers to the up-conversion mixer as a modulator 716.  See Remarks Section A.  Modulators comprise of electronics including mixers.  Mixers can be summing mixers or multiplicative mixers.  
Jang does not teach that the digital sequence and phase-delayed copy of the digital sequence has a very high level of auto-correlation.  One of ordinary skill would understand that the signals of DDS 1 – 4 would have to be correlated closely enough to avoid too much destructive interference.  For example, it would be impossible to try and combine two signals into one combined signal if completely out-of-phase because the signals would completely cancel each other out.  
In the same field of endeavor, Brodzik teaches “The sequence generator includes a constraint application unit that applies constraints to a sequence in the Zak space to produce a constrained sequence. The constraints may be associated with predetermined properties. In some embodiments, the predetermined properties are predetermined correlation properties. The predetermined correlation properties may be perfect autocorrelation and cross-correlation properties … (Para. 18).”
In view of the teachings of Brodzik, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the sequences of DDS 1 – 4 to have a high auto-correlation in order to avoid too much deconstructive interference reducing the risk of degraded performance related to beam steering.
Also, note that Jang is directed to jamming which means that the target is continuously illuminated thus implying a plurality of signals thus meeting the scope of a repeating signal.  Also, note that the time for illumination would be much greater than the time to generate a single signal.  Also note that propagated radio waves travel at the speed of light thus making moving objects appear to be relatively static.   
In same field of endeavor, Delos teaches “The frequency generator 102 may be an electronic device that generates repeating or non-repeating electronic signals in either the analog or the digital domain (Para. 14).”
In view of Delos, it would have been obvious to use repeating codes because the longer the code the more bandwidth and time consumption and the invention of Jang is directed to jamming in which repeating codes would allow for continuous jamming thus making jamming more effective as it should be while using smaller codes that repeat thus reducing bandwidth and time consumption related to processing.  
Note that Delos also teaches “The outputs 122 of the mixers 108 may then be added to generate a beam having a direction corresponding to the phase adjustments of the clock buffer circuit 104 (Para. 14).”  Thus, assuming that summing mixers and multiplicative mixers are not the same, it is evident by the teaching of Delos that multiplicative mixers may be substituted for summing mixers to produce the same predictable result of phase adjustments and one of ordinary skill understands that multiplicative mixers are one of the most widely available electronic products thus enjoying benefit of low cost.  Delos also teaches modulation in Para. 43.   
As to claim 2, Jang in view of Brodzik and Delos teaches a DMR transmitter module as claimed in The DMR transmitter module of claim 1, further comprising: 
one or more phase-delay circuits, each phase-delay circuit being configured to receive as input the digital sequence signal, and to provide to the mixer a respective one of the least one phase-delayed copy of the digital sequence signal, delayed in phase by a respective predetermined phase-shift (Jang Fig. 1 shows Phase shifters).
Although Fig. 1 and Fig. 3 of Jang are different embodiments, one of skill would understand the tradeoff between using phase shifters and DDS.  The DDS is more precise whereas the phase shifters are more cost effective.  Thus, one could substitute the DDS in Fig. 3 of Jang with phase shifter in Fig. 1 of Jang in order to reduce cost.  
As to claim 3, Jang in view of Brodzik and Delos teaches DMR transmitter module as claimed in claim 1, further comprising: 
one or more phase-delay circuit, each phase-delay circuit being configured to receive as input the clock signal, and to output a respective copy of the clock signal, delayed in phase by a respective predetermined phase-shift (This is how a DDS works.); and 
one or more further sequence generators, each configured to generate a digital sequence signal based on a respective one of the at least one phase-delayed copy of the clock signal to provide a respectively phase-delayed copy of the digital sequence signal to the mixer (Figure 3 of Jang is similar to Figure 6 of Applicant’s drawings which is relevant to the further generators.).
As to claims 4 and 13, Jang in view of Brodzik and Delos teaches the DMR transmitter module as claimed in claim 1 and 10 the DMR transmitter module of claim 1, wherein the modulator is a phase shift key PSK modulator and the modulated signal is a PSK modulated signal (Brodzik: Para. 5).
It would have been obvious to use PSK because PSK has many known advantages such as efficient transmission, better noise immunity and less bandwidth.  
As to claim 6 and 15, Jang in view of Brodzik and Delos teaches the DMR transmitter module as claimed in claim 1 and 10, wherein the modulator is a amplitude modulator and the modulated signal is an amplitude modulated signal (Delos: Para. 43 “amplitude modulation”).
It would have been obvious to a person having ordinary skill in the art at the time of filing to substitute amplitude modulation for phase modulation as taught by Delos in order to provide a simpler design thus saving money.  
As to claim 7, Jang in view of Brodzik and Delos teaches a DMR transmitter module as claimed in claim 1, wherein the relatively high frequency carrier signal is derived from a local oscillator, and a one of the clock signal is derived from the local oscillator, or the local oscillator is derived from the clock signal (Jang: DDS use clock signal – its digital.  The local oscillator signal is what is being supplied to the up-conversion mixer to allow for transmission of a carrier signal to allow for smaller antennae.  See also Para. 45 “oscillator”).
As to claim 11, Jang in view of Brodzik and Delos the method of claim 10, wherein generating a one of the at least one phase- delayed copy of the digital sequence signal comprises: 
receiving, in a respective phase-delay circuit, the repeating digital sequence signal, delaying the phase by a respective predetermined phase-shift, and providing to the mixer the respective one of the least one phase-delayed copy of the digital sequence signal (Jang: Fig. 3 item 370).
As to claim 12, Jang in view of Brodzik and Delos teaches the method of claim 10, wherein generating a one of the at least one phase- delayed copy of the digital sequence signal comprises: 
receiving, in a respective phase-delay circuit, the clock signal, delaying the phase by a respective predetermined phase-shift, and outputting a phase- delayed copy of the clock signal (Jang: Fig. 3 item 370); and 
generating a digital sequence signal, based on the digital sequence and the phase-delayed copy of the clock signal, to provide the one of the least one phase-delayed copy of the digital sequence signal to the mixer (Jang: Fig. 3 item 370 shows DDS feeding a summing mixer which feeds into a up-conversion mixer.).
Claims 5 and 14 is rejected under 35 U.S.C. 103 as being obvious over Jang in view of Brodzik and Delos in further view of Trotta (US 2016/0306034).
As to claims 5 and 14, Jang in view of Brodzik and Delos teaches the DMR transmitter module as claimed in The DMR transmitter module of claim 4 and 13, wherein the PSK modulated signal is a binary phase shift key, BPSK, signal (Brodzik teaches PSK but did not specify BPSK.).
Trotta teaches BPSK.  See Para. 30.
The motivation above in claim 4 regarding PSK more specifically applies to BPSK
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Jang in view of Brodzik and Delos in further view of Kishigami (US 2013/0135140).
As to claim 8, Jang in view of Brodzik and Delos teaches a DMR system, comprising the DMR transmitter module of claim 1, and 
further comprising a receiver module, wherein the receiver module comprises:
a down converter configured to down-convert a received signal to a baseline frequency (Brodzik Fig. 1b); 
an analog-to-digital converter, ADC, configured to digitize portions of the down-converted received signal.
Jang does not provide specifics regarding the receive structure.  Obviously, a mixer must be used to downconvert a carrier signal into based band.  One of ordinary skill understands the need to upconvert for transmit and down-convert for receive which is to allow for use of a smaller antenna.  
Jang, Brodzik and Delos are silent regarding an ADC.  Jang teaches a signal reception unit 410 and signal analysis unit 430 among other units as shown in Fig. 4.  The control phase value for the digital DDS are determined based on angles identified by the receiver.  See Jang Para. 51.  Thus, one of ordinary skill would assume that there must be an ADC.  
Kishigami shows an ADC in Fig. 1 items 22, 23 that digitizes a signal so that it can be further processed by processor 32.
As such, one or ordinary skill understand that an ADC is required in order to digitize a signal so that a processor can analyze and process the signal to allow for the phase value determination as taught by Jang.  In other words, the invention of Jang cannot even be realized without an ADC so the motivation is a desire to have a working system.  Kishigami has been provided to meet the requirement of explicitly teaching each and every feature.  
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Jang in view of Brodzik, Delos and Kishigami in further view of Wills (US 4,937,580).
As to claim 9, Jang in view of Brodzik and Kishigami is silent regarding the DMR system, as claimed in The DMR system of claim 8, wherein the receiver module further comprises a cross-correlation unit configured to cross-correlate the portions of the down- converted received signal with the digital sequence signal.
Wills teaches “The received signal is then digitized (at the code bit rate) and cross-correlated with the transmitted code word (col. 4 ll. 10 – 30).” 
As such, it would be obvious to apply cross-correlation to improve signal-to-noise in order to improve the signal-to-noise thereby improving signal detection.  
Claims 16 – 18 are rejected under 35 U.S.C. 103 as being obvious over Jang in view of Brodzik, Delos, Kishigami and Wills.
As to claim 16, Jang teaches a digitally modulated radar, DMR, system comprising: 
a transmitter module comprising: 
a sequence generator, configured to generate a repeating digital sequence signal based on a relatively low-frequency clock signal (Fig. 3 DDS);
 a mixer configured to combine the digital sequence signal with at least one phase-delayed copy of the digital sequence signal, to provide a combined signal (Fig. 3 item 370 shows a modulator/mixer that combines four DDS signals.),
Wherein the at least one phase-delayed copy of the digital sequence signal is different from the digital sequence signal (Para. 45 “beam steering” implies that each of DDS 1 – 4 of item 370 each has a delay respective to one another.); and 
a modulator configured to modulate a relatively high-frequency carrier signal, in dependence on the combined signal, to provide a modulated signal (Fig. 3 shows an up-conversion mixer represented by a symbol showing an encircled x.); 
and 
a receiver module (Fig. 4 item 410) comprising:
a down converter configured to down-convert a received signal to a baseline frequency (Para. 51 “baseband”);
an analog-to-digital converter, ADC, configured to digitize portions of the down-converted received signal; and 
a cross-correlation unit configured to cross-correlate the portions of the down-converted received signal with the digital sequence signal.
Note that Applicant appears to use words such as modulators and mixers interchangeably.  For example, Applicant refers to the up-conversion mixer as a modulator 716.  See Remarks Section A.  Modulators comprise of electronics including mixers.  Mixers can be summing mixers or multiplicative mixers.  
Jang does not teach that the digital sequence and phase-delayed copy of the digital sequence has a very high level of auto-correlation.  One of ordinary skill would understand that the signals of DDS 1 – 4 would have to be correlated closely enough to avoid too much destructive interference.  For example, it would be impossible to try and combine two signals into one combined signal if completely out-of-phase because the signals would completely cancel each other out.  
In the same field of endeavor, Brodzik teaches “The sequence generator includes a constraint application unit that applies constraints to a sequence in the Zak space to produce a constrained sequence. The constraints may be associated with predetermined properties. In some embodiments, the predetermined properties are predetermined correlation properties. The predetermined correlation properties may be perfect autocorrelation and cross-correlation properties … (Para. 18).”
In view of the teachings of Brodzik, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the sequences of DDS 1 – 4 to have a high auto-correlation in order to avoid too much deconstructive interference reducing the risk of degraded performance related to beam steering.
Also, note that Jang is directed to jamming which means that the target is continuously illuminated thus implying a plurality of signals thus meeting the scope of a repeating signal.  Also, note that the time for illumination would be much greater than the time to generate a single signal.  Also note that propagated radio waves travel at the speed of light thus making moving objects appear to be relatively static.   
In same field of endeavor, Delos teaches “The frequency generator 102 may be an electronic device that generates repeating or non-repeating electronic signals in either the analog or the digital domain (Para. 14).”
In view of Delos, it would have been obvious to use repeating codes because the longer the code the more bandwidth and time consumption and the invention of Jang is directed to jamming in which repeating codes would allow for continuous jamming thus making jamming more effective as it should be while using smaller codes that repeat thus reducing bandwidth and time consumption related to processing.  
Note that Delos also teaches “The outputs 122 of the mixers 108 may then be added to generate a beam having a direction corresponding to the phase adjustments of the clock buffer circuit 104 (Para. 14).”  Thus, assuming that summing mixers and multiplicative mixers are not the same, it is evident by the teaching of Delos that multiplicative mixers may be substituted for summing mixers to produce the same predictable result of phase adjustments and one of ordinary skill understands that multiplicative mixers are one of the most widely available electronic products thus enjoying benefit of low cost.  Delos also teaches modulation at Para. 43.  
Jang does not provide specifics regarding the receive structure.  Obviously, a mixer must be used to downconvert a carrier signal into based band.  One of ordinary skill understands the need to upconvert for transmit and down-convert for receive which is to allow for use of a smaller antenna.  Brodzik shows down-conversion mixers 127 in Fig. 1B.  
Jang, Brodzik and Delos are silent regarding an ADC.  Jang teaches a signal reception unit 410 and signal analysis unit 430 among other units as shown in Fig. 4.  The control phase value for the digital DDS are determined based on angles identified by the receiver.  See Jang Para. 51.  Thus, one of ordinary skill would assume that there must be an ADC.  
Kishigami shows an ADC in Fig. 1 items 22, 23 that digitizes a signal so that it can be further processed by processor 32.
As such, one or ordinary skill understand that an ADC is required in order to digitize a signal so that a processor can analyze and process the signal to allow for the phase value determination as taught by Jang.  In other words, the invention of Jang cannot even be realized without an ADC so the motivation is a desire to have a working system.  Kishigami has been provided to meet the requirement of explicitly teaching each and every feature.  
Wills teaches “The received signal is then digitized (at the code bit rate) and cross-correlated with the transmitted code word (col. 4 ll. 10 – 30).” 
As such, it would be obvious to apply cross-correlation to improve signal-to-noise in order to improve the signal-to-noise thereby improving signal detection.  
 
As to claim 17, Jang in view of Brodzik, Delos, Kishigami and Wills teaches the DMR system of claim 16, further comprising: 
one or more phase-delay circuits, each phase-delay circuit being configured to receive as input the digital sequence signal, and to provide to the mixer a respective one of the least one phase-delayed copy of the digital sequence signal, delayed in phase by a respective predetermined phase-shift (Jang: Fig. 3 item 370).
As to claim 18, Jang in view of Brodzik, Delos, Kishigami and Wills teaches the DMR system of claim 16, further comprising: 
one or more phase-delay circuit, each phase-delay circuit being configured to receive as input the clock signal, and to output a respective copy of the clock signal, delayed in phase by a respective predetermined phase-shift (Jang: Fig. 3 DDS); and o
one or more further sequence generators, each configured to generate a digital sequence signal based on a respective one of the at least one phase-delayed copy of the clock signal to provide a respectively phase-delayed copy of the digital sequence signal to the mixer (Jang: Figure 3 of Jang is similar to Figure 6 of Applicant’s drawings which is relevant to the further generators.).
Claims 19 – 20 are rejected under 35 U.S.C. 103 as being obvious over Jang in view of Brodzik, Delos, Kishigami and Wills in further view of Trotta.
As to claim 19, Jang in view of Brodzik, Delos, Kishigami and Wills does not teach the DMR system of claim 16, wherein the modulator is a phase shift key PSK modulator and the modulated signal is a PSK modulated signal.
Trotta at Para. 30 teaches BPSK.
It would have been obvious to use BPSK because BPSK has many known advantages such as efficient transmission, better noise immunity and less bandwidth.  
As to claim 20, Jang in view of Brodzik, Delos, Kishigami, Wills and Trotta teaches the DMR system of claim 19, wherein the PSK modulated signal is a binary phase shift key, BPSK, signal (Id.).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL W JUSTICE/Examiner, Art Unit 3648           

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648